Case: 16-31117      Document: 00514070251         Page: 1    Date Filed: 07/12/2017




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 16-31117
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                        July 12, 2017
                                                                         Lyle W. Cayce
ANGELA JONES,                                                                 Clerk


                                                 Plaintiff - Appellee
v.

MICHAEL PRESCOTT, in his individual and official capacities,

                                                 Defendant - Appellant




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CV-2304


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       This appeal stems from the district court’s disbursement of settlement
funds that had been deposited in the registry of the court. FED. R. CIV. PRO. 67.
Finding no reversible error, we AFFIRM.
       I.     BACKGROUND and PROCEDURAL HISTORY
       In the underlying lawsuit, Plaintiff–Appellee Angela Jones (“Jones”)
filed a civil rights employment action against the Board of Supervisors of the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31117       Document: 00514070251   Page: 2   Date Filed: 07/12/2017



                                  No. 16-31117
University of Louisiana System (“the University”) and also named certain
campus police officers as Defendants, including Defendant–Appellant Michael
Prescott (“Prescott”).     Prior to the instant lawsuit, Prescott had filed a
defamation suit in Louisiana state court against Jones.            In the state
defamation suit, Prescott obtained a default judgment against Jones in the
amount of $175,000. Based on that judgment, Prescott obtained a writ of fieri
facias, and served the University with a petition for garnishment on November
5, 2015. The writ apparently was served on the University in anticipation of a
money judgment against the University and in favor of Jones.
      Subsequently on March 22, 2016, the parties in the instant case civil
rights suit entered into a settlement agreement in which the Defendants would
pay Jones $75,000, and Jones would dismiss her claims. On April 21, Jones
filed a motion to request that the settlement proceeds be deposited in the
registry of the court pursuant to Rule 67 of the Federal Rules of Civil
Procedure. On May 12, 2016, the district court granted the motion, and the
Defendants deposited the $75,000 in settlement funds into the registry of the
district court.
      On June 13, Jones filed a motion for attorney’s fees and costs in the
amount of $32,695 to be released from the registry of the court. Prescott filed
an opposition to Jones’s motion, asserting that the court had improvidently
granted the motion to deposit the proceeds of the settlement in the court
registry.   Prescott also requested oral argument, and the court heard
arguments on June 29.         After hearing argument, the court ordered the
University to provide a “copy of the executed writ and evidence of when and
how it was served.” The University filed a copy of the executed writ that had
been served at its office on November 5, 2015.
      On July 8, 2016, Prescott filed a motion requesting the court to order
that $50,000 be withdrawn from the court’s registry and returned to the
                                        2
    Case: 16-31117     Document: 00514070251     Page: 3   Date Filed: 07/12/2017



                                  No. 16-31117
University. On August 29, 2016, the court granted Jones’s motion to release
attorney’s fees and costs from its registry. On September 23, the court denied
Prescott’s motion to return $50,000 in funds to the University. The court found
that the writ had not properly seized the settlement funds because the writ
was served on the University on November 5, 2015, and the settlement funds
did not come “into existence” until March of 2016. The court then recognized
that the Louisiana Code of Civil Procedure provides that “a garnishment shall
not be continuing in nature and the garnishee need only respond as to the
property of the judgment debtor that the garnishee has in his possession or
under his control at the time the garnishment interrogatories are served on
him.”    La. C.C.P. art. 2411(c);    see also Pine Tree Associates v. Subway
Restaurants, Inc., 643 So. 2d 1271, 1274 (La. App. 5 Cir. 1994) (“The test of a
garnishee’s liability to the judgment creditor is whether the garnishee has in
his hands the principal debtor’s property, funds, or credits, for the recovery of
which the debtor has a present subsisting cause of action.”). In other words,
the court found that because the University had not entered into an agreement
to pay Jones $75,000 until several months after the writ was served, the funds
were not properly seized.
        Additionally, in that September 23 order, the court ordered the clerk to
draw a check for the remaining funds in the registry made payable to Jones
and dismissed Jones’s claims against the Defendants with prejudice.           On
September 26, Prescott filed a motion to stay the order releasing the funds
from the registry, which the district court denied. Prescott timely filed a notice
of appeal, which provides that he is appealing the courts orders dated
September 23 and September 26.




                                        3
     Case: 16-31117      Document: 00514070251        Page: 4    Date Filed: 07/12/2017



                                     No. 16-31117
      II.     ANALYSIS
            A. Appellate Jurisdiction
      Although the parties do not challenge our jurisdiction, we must examine
the basis of our jurisdiction, sua sponte, if necessary. Mosley v. Cozby, 813 F.2d
659, 660 (5th Cir. 1987).        Prescott’s notice of appeal provides that he is
appealing the district court’s orders dated September 23 (order releasing
remaining settlement funds to Jones and denying Prescott’s motion to return
funds to the University) and September 26 (order denying Prescott’s motion to
stay the release of funds to Jones). However, two of the three appellate issues
raised by Prescott challenge the district court’s May 12 order granting Jones’s
motion to deposit the settlement funds in the court registry pursuant to Rule
67. Prescott’s notice of appeal does not reference the May 12 order. 1
      Rule 3(c)(1)(B) of the Federal Rules of Appellate Procedure provides that
the “notice of appeal must . . . designate the judgment, order, or part thereof
being appealed.” “However, a policy of liberal construction of notices of appeal
prevails in situations where the intent to appeal an unmentioned or mislabeled
ruling is apparent and there is no prejudice to the adverse party.” C.A. May
Marine Supply Co. v. Brunswick Corp., 649 F.2d 1049, 1056 (5th Cir. 1981).
      We conclude that Prescott’s intent to challenge the district court’s
May 12 order granting Jones’s motion to deposit the funds in the court’s
registry is apparent from the record. The court’s September 23 order denied
Prescott’s motion to release funds from the registry. In support of that motion,
Prescott had expressly relied upon his previous filing in which he had argued
that the motion to deposit the funds in the court registry was improvidently


      1  The notice of appeal provides that the orders dated September 23 and September
26 are being appealed, and then it sets forth a parenthetical citing to documents numbered
145, 146 and 147. None of those cited numbers refer to the May 12 order, which is Document
118. Also, none of the cited numbers refer to the September 23 order, which is Document
144.
                                            4
    Case: 16-31117     Document: 00514070251     Page: 5   Date Filed: 07/12/2017



                                  No. 16-31117
granted.     In further support of that motion, Prescott raised the same
abstention argument he urges on appeal with respect to the district court’s
May 12 order. We find that the court’s May 12 order depositing the funds is
related to the September 23 order denying release of the same funds.
Accordingly, we conclude that the notice of appeal’s mention of the related
September 23 order is sufficient to confer appellate jurisdiction over the related
May 12 order. See Johnson ex rel. Wilson v. Dowd, 345 F. App’x 26, 29 (5th
Cir. 2009) (explaining that although the notice of appeal did not mention the
sanctions order, because it did mention two orders related to the award of
sanctions, the notice of appeal was sufficient to confer appellate jurisdiction
over the sanctions order). “Moreover, any doubts as to [Prescott’s] intent to
appeal these issues are resolved by [Prescott’s brief], in which [he] advances
arguments” challenging the May 12 order. New York Life Ins. Co. v. Deshotel,
142 F.3d 873, 884 (5th Cir. 1998).
      We also conclude that Jones has not been prejudiced by the defect in the
notice of appeal. In her brief before this Court, Jones responded to Prescott’s
challenges to the district court’s May 12 order. Cf. United States v. Lopez-
Escobar, 920 F.2d 1242, 1244–45 (5th Cir. 1991) (concluding that because the
government had briefed the issue it would not be prejudiced if the Court
reviewed the issue). Under these circumstances, we are persuaded that the
record indicates that Prescott intended to appeal the related May 12 order and
that Jones was not misled or prejudiced.
           B. Deposit of Settlement Proceeds in Court Registry
      Prescott argues that the district court improvidently granted Jones’s
motion to deposit the settlement proceeds in the registry of the court.
“Pursuant to Rule 67 of the Federal Rules of Civil Procedure, a party may
deposit a sum of money with the court. Once funds are deposited, the court
should determine ownership and make disbursements.” In re Craig’s Stores of
                                        5
    Case: 16-31117     Document: 00514070251     Page: 6   Date Filed: 07/12/2017



                                  No. 16-31117
Texas, Inc., 402 F.3d 522, 524 (5th Cir. 2005). “Whether Rule 67 relief should
be available in any particular case is a matter committed to the sound
discretion of the district court.” Cajun Elec. Power Co-op., Inc. v. Riley Stoker
Corp., 901 F.2d 441, 445 (5th Cir. 1990).
      Prescott fails to cite a single case in support of this argument. We thus
conclude that his failure to adequately brief the issue renders it abandoned on
appeal. Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993); see also FED.
R.APP. P. 28(a)(9)(A) (requiring appellant’s brief to provide citations to
authorities in support of argument). Accordingly, Prescott has not shown that
the court abused its sound discretion in granting the motion to deposit the
settlement proceeds in its registry.
         C. Abstention
      Prescott next contends that the court’s order to deposit the settlement
proceeds in its registry effectively enjoined the execution of the writ that had
been issued by the Louisiana state court and served on the University.
Prescott argues that the order constituted interference in a state court
proceeding in violation of the holding in Younger v. Harris, 401 U.S. 37 (1971).
Thus, he asserts that the district court erred by failing to abstain from ruling
on Jones’s motion to deposit her settlement proceeds in the court’s registry.
We review a district court’s abstention decision for abuse of discretion.
Alexander v. Ieyoub, 62 F.3d 709, 712 (5th Cir. 1995).
      We must therefore determine whether the district court abused its
discretion in refusing to abstain from ruling under the doctrine of Younger.
There are three categories of exceptional state court cases in which a federal
court may abstain pursuant to Younger:             (1) ongoing state criminal
proceedings; (2) certain civil enforcement proceedings that are analogous to
criminal proceedings; and (3) “pending civil proceedings involving certain
orders . . . uniquely in furtherance of the state courts’ ability to perform their
                                        6
    Case: 16-31117      Document: 00514070251   Page: 7   Date Filed: 07/12/2017



                                 No. 16-31117
judicial functions.” Sprint Commc’n, Inc., v. Jacobs, 134 S. Ct. 584, 591 (2013)
(internal quotations marks and citations omitted). The state court proceeding
at issue was a defamation suit, which was not a criminal proceeding or
analogous to a criminal proceeding. With respect to the third category of cases,
Prescott has failed to show that the defamation case involved orders that were
uniquely in furtherance of the state court’s ability to perform its judicial
function.
      Moreover, the abstention doctrine of Younger “applies to suits for
injunctive and declaratory relief.” Google, Inc., v. Hood, 822 F.3d 212, 222 (5th
Cir. 2016). The abstention doctrine in Younger does not apply to a federal suit
seeking only damages. Alexander, 62 F.3d at 713. The instant employment
suit did not involve a request for any injunctive or declaratory relief with
respect to the state court proceedings.     The instant suit sought monetary
damages, and Jones obtained a monetary settlement. Nonetheless, Prescott
attempts to frame the district court’s order to deposit the settlement proceeds
in its registry as effectively enjoining the execution of the writ that had been
issued by the Louisiana court. We are unconvinced by this argument. Here,
the district court held that the writ did not properly seize the funds under
Louisiana law. The court granted the motion to deposit in its registry the
settlement proceeds in accordance with Rule 67. The district court’s order did
not purport to enjoin a state court proceeding. Thus, the abstention doctrine
of Younger does not apply. Prescott has failed to show that the district court
abused its discretion in declining to abstain under Younger.
            D. Rule 62 Stay
      Finally, Prescott argues that the district court erred when it allowed
Jones to withdraw the settlement funds the same day it granted her motion to
withdraw. More specifically, Prescott argues that the district court erred by
denying his motion for an automatic stay pursuant to Rule 62 of the Federal
                                       7
    Case: 16-31117      Document: 00514070251        Page: 8    Date Filed: 07/12/2017



                                    No. 16-31117
Rules of Civil Procedure.        Rule 62(a) provides in relevant part that “no
execution may issue on a judgment, nor may proceedings be taken to enforce
it, until 14 days have passed after its entry.”
      The district court denied Prescott’s motion to stay its order disbursing
the settlement funds to Jones, holding that Rule 62(a) did not apply to the
court’s order because its order did not constitute a “judgment.”            Relying on
Black’s Law Dictionary, the court stated that: “A judgment is ‘[a] court’s final
determination of the rights and obligations of the parties in a case.’” ROA.
1120 n.1 (quoting Black’s Law Dictionary (10th ed. 2014)). The court then
stated that its “order to disburse funds was not a final determination of the
rights or obligations of the parties in this matter.” Id. However, Rule 54(a) of
the Federal Rules of Civil Procedure provides that: “‘Judgment’ as used in
these rules includes a decree and any order from which an appeal lies.” It is
undisputed that the disbursement order was appealable. Thus, it appears that
the district court erred in ruling that the automatic stay in Rule 62(a) did not
apply to its order granting the disbursement of funds.
      In any event, we will assume arguendo for purposes of this appeal that
the court erred in failing to grant an automatic stay with respect to its order
disbursing the settlement funds. Nonetheless, as explained above, because
Prescott has failed to show that the district court erred in allowing Jones to
withdraw the settlement funds, any error was harmless. See Scot Lad Foods,
Inc. v. Ames Food Mkt, Inc., 791 F.2d 935 *2 (6th Cir. 1986) (unpublished)
(finding harmless error because the appellant “set forth no credible argument
that it was injured in any manner designed to be protected by Rule 62(a) by
the loss of the ten-day automatic stay”). 2


      2 In 2009, Rule 62(a) was amended to extend the time in which judgments are subject
to an automatic stay from 10 to 14 days. See Wright and Miller’s Federal Practice and
Procedure, Civil § 2902, n.1.
                                           8
Case: 16-31117   Document: 00514070251   Page: 9   Date Filed: 07/12/2017



                          No. 16-31117
 III.   CONCLUSION
 For the above reasons, the district court’s judgment is AFFIRMED.




                                9